               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                             4:18CR3034
    vs.
                                                         ORDER
JOSHUA Z. DORTCH,

                Defendant.



    IT IS ORDERED:

    1)    Defendant’s unopposed e-mail motion to continue the status
          conference, (Filing No. 135), is granted.

    2)    A status conference will be held before the undersigned magistrate
          judge at 1:30 p.m. on April 18, 2019 by telephone. All participants
          shall use the conferencing information provided by the court, (see
          Filing No. 65), to participate in the call to discuss case progression
          and a potential trial setting. Defendant, defense counsel, and
          counsel for the government shall be present at the conference.

    3)    The court finds that the time between today’s date and April 18,
          2019 is excluded under the Speedy Trial Act because although
          counsel have been diligent, additional time is needed to adequately
          review this case and failing to grant additional time might result in a
          miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B). Failing to
          timely object to this order as provided under this court’s local rules
          will be deemed a waiver of any right to later claim the time should
          not have been excluded under the Speedy Trial Act.

    March 26, 2019.                       BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
2
